DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           BRIAN BENNETT,
                              Appellant,

                                     v.

                           TUNDE BENNETT,
                              Appellee.

                               No. 4D21-3044

                           [February 3, 2022]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan Alspector, Judge; L.T. Case No.
FMCE13-013816.

   Brian Bennett, Deerfield Beach, pro se.

  David L. Hirsch of Broward’s Hirsh and Associates, P.A., Plantation, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.